In a proceeding for judicial dissolution of petitioner, a religious corporation, the appeal is by petitioner, from so much of an order of the Supreme Court, Kings County, entered September 12, 1974, as made provision for the distribution of the surplus remaining after payment of its debts. Order affirmed insofar as appealed from, without costs. This proceeding was instituted on December 22, 1972 pursuant to section 18 of the Religious Corporation Law for an order (1) decreeing the above-mentioned dissolution, (2) directing the sale and conveyance of petitioner’s property, (3) providing for the ascertainment and payment of petitioner’s debts and (4) directing that any surplus remaining after the payment of such debts be transferred to the Wartburg Orphans Farm School of the Evangelican Lutheran Church. Prior to that date petitioner had disbanded as a congregation and its members had resolved to proceed with its dissolution. Petitioner’s constitution provides that in the event petitioner shall disband as a congregation, title to all its property "shall vest in the New York and New England Synod of the United Lutheran Church in America, its successors or assigns.” That mandate of its constitution is controlling upon petitioner. Thus, Special Term properly directed that petitioner’s remaining property after the payment of its debts shall be held by its trustees subject to the control and disposition of respondent. It is undisputed that respondent is the successor Synod to the New York and New England Synod of the United Lutheran Church, referred to in petitioner’s constitution. Gulotta, P. J., Hopkins, Martuscello and Latham, JJ., concur.